DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence field 04 May 2022 in reference to application 16/936,863.  Claims 1-20 are pending and have been examined.

Response to Amendment
The amendment rifled 04 May 2022 has been accepted and considered in this office action.  Claims 1, 3, 5, 10, 15, and 17 have been amended, and claim 4 cancelled.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04 May 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 

Allowable Subject Matter
Claims 1-3, and 5-20 are allowed.  The following is an examiner’s statement of reasons for allowance: 

Consider claim 1, Zarosim teaches a computer-implemented method (abstract) comprising: 
receiving, by a natural language processing (NLP) annotator, an input text that is to be annotated (0049, retrieving documents from store for processing, 0100, particular documents); 
determining, by the NLP annotator, a user setting that indicates an aggressiveness level of annotation to be used to annotate the input text (0100, user can change accuracy value for tagging that will balance between precision or recall, also see figure 11b); 
selecting, by the NLP annotator, from a plurality of dictionaries, a first dictionary based at least in part on the aggressiveness level (0100, based on user selection, output from topic models may be omitted from output, 0055, different model for each topic); 
generating, by the NLP annotator, annotated text of the input text based at least in part on the first dictionary (0100-101, annotating documents based on selected values); and 
outputting, by the NLP annotator, the annotated text (0100-101, annotated documents, 0070-71, outputting test sets for feedback for example).
Zarosim does not specifically teach the NLP annotator is based on a neural network.
In the same field of Natural language annotation, Anisimovich teaches the NLP annotator is based on a neural network (0005-06 using a neural network to classify unannotated text).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to use a neural network as taught by Anisimovich in the system of Zarosim in order to provide a model with increased accuracy provided by neural networks. 
However the prior art of record does not teach or fairly suggest the limitations of “selecting, by the NLP annotator, from a plurality of dictionaries, a first dictionary based at least in part on the aggressiveness level indicated by the user setting, wherein each dictionary from the plurality of dictionaries is associated with respective aggressiveness levels, and the first dictionary that is selected matches the user setting;” when combined with each and every other limitation of the claim.   Therefore claim 1 is allowable.

Claims 8 and 15 contain similar limitations as claim 1 and therefore are allowable as well.

Claims 2, 3, 5-7, 9-14, and 15-20 depend on and further limit claims 1, 8, and 15 and therefore are allowable as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655

/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655